Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Claims 2, 7, 12-15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/7/21.  
Applicant has added claim 20.  Claim 20 is part of Group III and any common technical features shared among the groups are not special technical features for the reasons presented in the restriction. Claim 20 is withdrawn without traverse. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-10 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At the outset, the examiner notes that the claims are replete with indefiniteness errors.  The claims appear to be an improper translation of a foreign document.  Because the number and degree of the errors are so severe, the errors identified below may not encompass all of said errors. The applicant is directed to correct all errors in response to this office action. 
Claim 1 recites the phrase “especially” in multiple locations.   The phrase "especially" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  For the purposes of this examination, the examiner will assume limitations following the term “especially” are not part of the invention. See MPEP § 2173.05(d).
 Claim 1 recites “until an amount of adhesive is injected.”  The limitations does not properly refer back to the previously claimed adhesive nor does it identify which of the injections the limitation refers to.
Claim 1 recites “the contour of the load introduction device;” “the loading;” and the forces.”  There is insufficient antecedent basis for these limitations in the claim.
  Claim 3 recites “the at least one sealant;” “the outer contour of the load introduction device;” and “the forces.”  There is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites “one at least has an elongated elastic seal that has.”  The limitation is entirely unclear.
Claim 4 recites “the spread of the adhesive.”  There is insufficient antecedent basis for this limitation in the claim.
Claims 4, 6 and 10 recite “the injection” is multiple locations.  To which of the previously recited injections does “the injection” refer?
Claim 8 recites “the cavity volume that is not yet filled with adhesive.”  There is insufficient antecedent basis for this limitation in the claim and the limitation does not properly refer back to the previously recited adhesive.
Claim 9 is entirely unclear because it’s unclear how the injected air in a cavity is compressed if the cavity is connected to another cavity in an air-permeable fashion. 
Claim 10 recites “a second of the openings.”  Is this the same opening as “the second opening” previously recited? Claim 10 also recites “the second opening reaches a third opening.”  Is this the same “third opening” previously recited?
Claim 17 recites “the boreholes.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites “the third part” and “the difference value.” There is insufficient antecedent basis for these limitations in the claim.
Claim 18 is entirely unclearly because claim 1 never recites a third part of a difference value. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8-10 and 17-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Smith et al  (US 2017/0241401).
As to claims 1 and 8, Smith discloses  a method for connection of at least one fiber composite (para 2) work piece, with a load introduction device, said method comprising: a. making available at least one fiber composite work piece 75 and making available a load introduction device 50 having at least one adhesive surface (60, fig 7); b. positioning the load introduction device relative to the at least one fiber composite work piece so that at least one cavity 76 is produced between the at least one fiber composite work piece and the least one adhesive surface of the load introduction device (fig 7), and securing an arrangement of the fiber composite work piece and the load introduction device in such a way that the arrangement is suited to withstand a first pressure in the at least one cavity for at least a first time period without permanent or temporary alteration of the arrangement (the cavity 76 is capable of withstanding any pressure for the period of time before the vacuum is pulled, para 61-65, fig 7-8); c. injection of the adhesive (adhesive) at least at a second pressure (pressure created when pump 86 is turned on) in at least one second time period into the at least one cavity through a cutout 64 in the load introduction device, until the adhesive reaches an expansion (figures 3, 5-2, para 50-66), wherein the injection occurs while a pressure of less than 20 bar prevails in the cavity 78 volume that is not yet filled with adhesive (para 63).  The remainder of the claim language is written in the alternative. 
As to claims 3 and 19, Smith discloses insertion of the at least one sealant and wherein the insertion of the at least one sealant is carried out by arrangement of at least one elongated elastic seal 66 (para 66) along an outer contour (para73) of the at least one adhesion surface of the load introduction device, the elongated elastic seal has in it cross section on two sides a surrounding frame 68 (fig 7, 8, para 53).  As to claim 4, the elastic seal 66 is secured between 50 and 75 (fig 7-8).
As to claim 5, the at least one spacer 80 is employed for positioning, and the at least one spacer is arranged between the at least one fiber composite work piece and the at least one load introduction device (fig 7-8).
As to claim 6, a ventilation is made possible through a non-closed area (port to vacuum, para 24). 
As to claim 9, para 60 discloses air injected into a cavity 76 connected in air-permeable fashion with the ventilation cavity (vacuum pump) is compressed.
As to claim, 10, para 56, 64, and figs 3-9 discloses a method wherein at least three openings are provided in the cavity and the injection is carried out as a staggered injection so that when a flow front of the adhesive that is injected through a first opening 64 reaches a second opening 62a the injection through a third opening is continued until the adhesive injected through the third opening (other 64 opening) reaches the second opening (62a).
As to claim 17, the adhesive is injected at the second pressure (injecting pressure) through the boreholes 64 for the second period of time. As to claim 18, a third part (outer perimeter surface of 60) is less than 80% of the difference value (less than 80% of entire surface).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Woleader et al. (US 20140241790), directed to connecting a loading introduction member to a work piece via injecting molding.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038.  The examiner can normally be reached on Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T SCHATZ/           Primary Examiner, Art Unit 1748